DETAILED ACTION
		Applicant’s response, dated 12/3/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 24-27, and 31-33 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Salm [US 2010/0188018].
As to claim 24, Salm discloses a dental light [50, figure 4c], comprising: at least one light emitting diode (LED) light source mounted to a substrate [2a] and configured to produce a light beam along a normal axis that is perpendicular to the substrate at an approximate center of the at least one LED light source [from left to right in figure 4c], the light beam containing light having a plurality of angles of propagation relative to the normal axis and the plurality of angles representing an angular distribution of the light beam [this is inherent for LED light emissions]; and at least one collimating lens system [6 through 15, figure 4c] situated to receive the light beam and comprising an aperture [left edge of 6a] configured to shape the light beam such that the angular distribution as emitted from the light source is reduced along a first axis perpendicular to the normal axis, thereby producing a shaped light beam, wherein the reduced angular distribution along the first axis corresponds with a reduction in patient eye glare at a predetermined illumination plane [see arrow, figure 4c].
As to claim 25, Salm discloses the dental light of claim 24, wherein the at least one collimating lens system further comprises a total internal reflection (TIR) collimator [6a], the TIR collimator configured to mix light within the light beam to further increase color uniformity of the light beam [see figure 4c].
As to claim 26, Salm discloses the dental light of claim 25, wherein the collimating lens system further comprises a diffuser configured to mix light within the light beam by controlled diffusion to further increase color uniformity of the light beam [35a, figure 4c].
As to claim 27, Salm discloses the dental light of claim 26, wherein the diffuser is positioned downstream from the TIR collimator and the aperture is positioned upstream from the TIR collimator; wherein the at least one collimating lens system further comprises a condenser lens [15a] situated downstream from the diffuser, the dental light further comprising at least one shaping lens situated downstream from the condenser lens [15b, see figure 4c].
As to claim 31, Salm discloses the dental light of claim 24, wherein the aperture has a substantially rectangular shape [see figure 3d] and the at least one collimating lens system comprises collimating optics [portions in 20, figure 4c], wherein the aperture is positioned between the LED light source and the collimating optics [see figure 4c], the aperture having a short axis that corresponds to the first axis extending perpendicular to the normal axis [see figure 3], and further comprising at least one shaping lens situated downstream from the collimating optics [15], the at least one shaping lens being configured to receive the shaped light beam and to spread the light beam in the illumination plane to further reduce patient eye glare [see figure 4c].
As to claim 32, Salm discloses the dental light of claim 24, wherein the at least one collimating lens system is situated to receive the light beam and configured to mix light within the light beam by controlled diffusion to increase color uniformity of the light beam [see figure 4c].
As to claim 33, Salm discloses the dental light of claim 24, wherein the reduced angular distribution of the light beam is configured to improve a quality of light emitted by the LED light source by increasing a color rendering index (CRI) of the LED light source and by shifting the chromaticity coordinates of the light beam towards the Planckian black body locus [see arrow, figure 4c].

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught or disclose by the prior art of record for the case at hand or the parent cases to which this application claims priority from. 

Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. Applicant argues that Salm shoes that the emitting ends of the LEDs extends into the light mixers 6a and 6b and therefore the left edge apertures do not reduce an angular distribution of the light. It is examiner’s contention that by using the left edge aperture to affix and align the light mixers 6a and 6b with the modules 2a and 2b, such an aperture is configured, in combination with the light mixers 6a and 6b, to integrally shape the light beam as a whole unit. In other words, the shape and size of the aperture determines where the light mixers are attached to the modules, and since these mixers reduce the angular distribution of the emitted light, such an aperture is capable of or configured to shape a light beam. Examiner notes that claims are absent language which requires the aperture to be located downstream of a light emitter and to shape a light beam within such a configuration. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875